Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-4 and 6-17 are currently pending. Claims 1, 4, 8 and 10 have been amended by Applicants’ amendment filed 11-16-2021. Claims 5, 18 and 19 have been canceled by Applicants’ amendment filed 11-16-2021. No claims have been added by Applicants’ amendment filed 11-16-2021.
Claims 1-3, 6, 7 and 10-17 have been amended by Applicants’ amendment filed 06-22-2021. Claims 18 and 19 have been added by Applicants’ amendment filed 06-22-2021. No claims have been canceled by Applicants’ amendment filed 06-22-2021.

Applicant's election of Group I, claims 1-9, directed to a detection structure, in the reply filed on February 1, 2021 was previously acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction requirement was deemed proper and was made FINAL.

Applicant's Supplemental election with traverse of: 
Species (A): wherein the plurality of dummy structures is connected to the coating structure by a non-covalent interaction (claim 8); and


The traversal is on the grounds that: (a) regarding Species (A), it is noted in the Specification that the proline monomers connected to the coating structure as recited in claim 2, and the dummy structures connected to the coating structure as recited in claim 8 can coexist in the same embodiment such as shown in Figure 7B (Applicant Remarks, pg. 8; last partial paragraph; and pg. 9, first partial paragraph); and (b) regarding Species (B), based on the amendments to claim 7, it should be clear that proline monomers aligned in the second direction are used for linking monomers in the first direction to the monomers in the third direction, such that the withdrawal of the species election is requested (Applicant Remarks, pg. 9, last partial paragraph; and pg. 10, first partial paragraph).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. Applicant’s assertion that limitations as recited in claims 2 and 8 can coexist in the same embodiment as shown in the instant Specification, is not found persuasive. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Thus, although an embodiment of the invention may be taught in the instant Specification, the claims do not recite that the proline monomers connected to the coating structure as recited in claim 2, and the dummy structures connected to the coating structure as recited in claim 8 coexist in the same limitation. Moreover, MPEP 806.04(f) indicates that, “claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first”. Regarding species (A), claim 2 discloses limitations for the first species (e.g., proline monomers that non-covalently interact with the coating structure) that are not disclosed in the species of claim 8 (e.g., dummy structures that non-covalently interact with the coating structure). Clearly, claim 2 discloses limitations only for the first species, but not the second species of claim 8, and vice versa. Thus, the restriction is proper.
Regarding (b), with regard to Species (B), the Examiner required a Species election between claims 5, 7 and 18. Because Applicant canceled claims 5 and 18 (in the reply filed 11-16-2021), Applicants’ argument is rendered moot.

Claims 10-17 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 3, 4 and 6-9 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed July 2, 2018 claims the benefit of Taiwanese Patent Application 106131620, filed September 14, 2017.

Acknowledgment is made of Applicant's claim for foreign priority based on applications filed in the 
Taiwan on September 14, 2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted 
in reply to this action. 37 CFR 41.154(b) and 41.202(e).


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 22, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claim 6 is withdrawn due to Applicants’ amendment of the claim to spell out the abbreviation for “nm” in the first encounter of the claims, in the reply filed 11-16-2021.

Markush Objection
The objection to claim 6 is withdrawn due to Applicant properly stating the intended Markush groups, in the reply filed 11-16-2021.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 6 and 7 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Lee et al. (US Patent Application Publication No. 20160075746, published March 17, 2016; effective filing date April 26, 2013).
	Lee et al. do not specifically exemplify a connecting structure containing a perfluorinated alkyl moiety.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The term “detecting regions” in claim 1 is interpreted to refer to any regions of a substrate such as, for example, different portions of a single substrate, individual spots on a 
	The term “polyproline helix structure” in claim 1 is interpreted to refer to any structure comprising more than one proline (e.g., DNA, RNA, oligonucleotides, peptides, proteins, proline molecules linked together, etc.) that comprises a helix structure to any extent.
The term “coating structure” in claim 1 is interpreted to refer to any coating structure directly on top of the substrate in any location including, for example, a polymer coating, a glass coating, linker moieties of any type (e.g., functional groups, silyl moieties, hydroxy moieties, alkyl moieties, fluoro moieties, ligands, peptides, etc.), a solvent layer, etc., wherein the coating structure may be (or may not be) present in a detecting region.
The terms “first direction”, “second direction”, and/or “third direction” as recited in claim 1 is interpreted to refer to any direction, wherein the “first direction”, “second direction”, and/or “third direction” can be the same direction and/or different directions.
The term “not adjacent to one another” in claim 5 is interpreted to refer to a plurality of proline monomers that are not “side-by-side” or “next to” one another on the substrate; and/or to refer to a plurality of proline monomers that are not directly linked one to another.
The term “dummy structure” in claim 8 is interpreted to refer to any molecule, compound, moiety, linker, functional group, coating, bare section, etc. that is located in the detecting region of the substrate including on a coating structure.

Double Patenting
The rejection of claims 1, 3, 4 and 6-9 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10443026 for the reasons of record.

Response to Arguments
In the reply filed 06-22-2021, Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 


Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3, 4 and 6-9 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “facing away” in line 19 because it is wholly unclear as to the meaning of the term given that the coating structure is not identified, nor is the amount or location of the coating structure on each surface of a substrate (e.g., up the walls of a container, into a well, etc.), such that it is unclear how the proline monomers aligned in the second direction and the proline monomers aligned in the third direction are “facing away” from the coating structure; and whether the term refers to proline monomers pushed outside of (or above) the detecting region; whether the proline monomers are at a particular angle relative to the coating structure; whether the proline monomers or coating structure comprise are linkers, blockers, or masks; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claims 1 and 4 are indefinite for the recitation of the term “the polyproline helix structures” such as recited in claim 1, lines 25 and 29. There is insufficient antecedent basis for the term “the polyproline helix structures” in the claim because claim 1, line 5 recites the term “a plurality of polyproline helix structures”.
Claim 1 is indefinite for the recitation of the term “wherein the connecting structure containing a perfluorinated alkyl moiety is different from the at least two ligands” in lines 30-31 is unclear because claim 1, line 16 does not recite that the connecting structures contain a perfluorinated alkyl moiety, such that it is unclear where the perfluorinated alkyl moieties originate and, thus, the metes and bounds of the term cannot be determined.
Claim 1 is indefinite for the recitation of the term “wherein the first direction and the second direction are separated by a first angle, the second direction and the third direction are separated by a second angle, the first angle equal to the second angle” in lines 10-12 because the structure of the proline monomers and which portion that forms an angle to be compared is unclear, such that is unclear how the separated by an angle and/or that the first direction and the second direction are separated by the same angle (e.g., 0o, suggesting no angle separation); and whether the phrase refers to the angle of each monomer, the angle of the amide bond, and/or the angle formed by each heterocyclic ring and, thus, the metes and bounds of the claim cannot be determined.
Claims 8 and 9 are indefinite for the recitation of the term “dummy structures” such as recited in claim 8, line 2 because claim 8 defines “dummy structures” as a polyproline helix structure without ligands attached thereto; however, the structure of the “polyproline helix structure” and “ligands” are not defined or identified by the instant claims or in the published Specification, such that it is unclear what structures are encompassed by the term “polyproline helix structure without ligands attached thereto” (e.g., what qualifies as a ligand); and whether “ligands” include any functional group; target molecules; linkers; a charged molecule; or whether the term ligand refers to some other molecule of the polyproline helix structure and, thus, the metes and bounds of the claim cannot be determined.
Claims 3, 6 and 7 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 4 and 6-9 is maintained under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 20160075746, published March 17, 2016; effective filing date April 26, 2013) in view of Wong et al. (US Patent Application Publication No. 20170038378, published February 9, 2017; effective filing date July 15, 2008) as evidenced by Wang et al. (US Patent Application Publication No. 20190079086, published March 14, 2019; effective filing date July 2, 2018).
Regarding claims 1 (in part), 6, 7 and 8 (in part), Lee et al. teach a glycopeptide comprising a polyproline backbone and one or more carbohydrate molecules (interpreted as polyproline; and at least two ligands, claim 1) (Abstract). Lee et al. teach a glycopeptides comprising a polyproline backbone and one or more carbohydrate molecules, wherein the polyproline backbone provides conformational stability to the glycopeptide (interpreted as a ligands), and has a 3-fold repeating units of the polyproline type II (PII) helix (interpreted as a plurality of polyproline helix structures; and aligned in a first, second and third direction, and not adjacent to one another) that allows for the precise orientation of functional groups at desired sites along a rigid backbone (interpreted as at least two polyproline backbone can comprise (4R)-azidoproline (Azp) (interpreted as at least two ligands), wherein incorporation of Azp into polyproline stabilizes its PPII helix conformation via an azido gauche effect, and enables the polyproline to be efficiently functionalized by Cu(I)-catalyzed coupling reaction with alkyne (click reaction) (interpreted as at least two ligands) without affecting its PPII conformation (interpreted as a plurality of polyproline helix structures; aligned in a first, second and third direction; at least two ligands; and not adjacent to one another, claims 1 and 5) (paragraphs [0006]-[0007]). Lee et al. teach that the carbohydrate molecules can be attached at pre-determined positions along the polyproline backbone (interpreted as at least two ligands), such that the carbohydrate molecules can be attached at equal distances from each other along the polyproline backbone (interpreted as fixed distances), or along the same face of the polyproline backbone, wherein the pre-determined positioning of the carbohydrate molecules along the polyproline backbone improves the binding affinity of the glycopeptide to its target molecules (interpreted as at least two ligands; at a fixed distances; targets as dummy structures; and covalent bonding, claims 1, 7 and 8) (paragraph [0008]). Lee et al. teach in Example 4, ELISA to evaluate the ability of glycopeptides to interact with protein receptors, wherein glycopeptides at a constant concentration were immobilized on streptavidin-coated 96-well plates (interpreted as a coated structure on a substrate, detecting regions, and connected to the coating through a connecting structure) followed by treating with various concentrations of nerve growth factor (NGF) into the solution as a mimic of the GAG-extracellular protein interactions on a cell surface (interpreted as a plurality of polyproline structures; detecting regions; proline monomers; connected to the coating structure located on the substrate; and connected to the coating structure through a connecting structure, claim 1) (paragraph [0153], lines 1-9). Lee et al. teach that the polyproline backbone has the general structure of formula (I) below:

    PNG
    media_image1.png
    205
    391
    media_image1.png
    Greyscale

(interpreted as a fixed distance of claim 6, claim 6) (paragraph [0037]), wherein a polyproline helix structure has a fixed distance of about 0.3 nm as evidenced by Wang et al. (Figure 2B). Lee et al. teach glycopeptide can further comprise one or more polyethylene glycol (PEG) units at the end of the polyproline backbone, wherein incorporation of one or more PEG units enables introduction of the desired functionalities to facilitate conjugation of one or more reporter molecules to the PEG-glycopeptide complex, or to facilitate immobilization of the glycopeptide to a surface, such that PEG can be biotin-conjugated to facilitate immobilization of the glycopeptide to a surface, such as for immobilizing the glycopeptide onto streptavidin-coated plates in ELISA analysis, or onto streptavidin-coated chips for surface plasmon resonance (interpreted as SPR), wherein biotinylation can also facilitate labeling of the glycopeptide such as with an enzyme reporter or a fluorescent probe for use as an in vivo diagnostic reagent (also interpreting biotin-conjugated PEG units as connecting structures; streptavidin coated plates or beads as coated substrate, claims 1 and 8) (paragraph [0046], lines 1-7). Lee et al. teach that the one or more carbohydrate molecules can be selected from monosaccharides include, but are not limited to, -D-Glucose, -D-galactose, [3-D-mannose, -L-fucose, N-acetyl-galactosamine, N-acetyl glucosamine, N-acetylneuraminic acid, xylose, or the like; while exemplary disaccharides include, but are not limited to, sucrose, lactulose, lactose, maltose, trehalose, cellobiose chondroitin sulfate, heparin, heparin sulfate, dermatan sulfate, hyaluronan, keratan sulfate, or the like; and exemplary oligosaccharides such as raffinose, stachyose, fructooligosaccharides, galactooligosaccharides isomaltotriose, maltotriose, melezitose; and polysaccharides such as cellulose, chitin, starch, glycogen, pectin, callose or laminarin, chrysolaminarin, xylan, arabinoxylan, mannan, fucoidan and galactomannan (interpreted as different ligands, claim 1) (paragraph [0044]). 
Lee et al. do not specifically exemplify a connecting structure containing a perfluorinated alkyl moiety (instant claims 1 and 8, in part); or more than 3 carbons (instant claim 3); or wherein the polyproline helix structures contain at least two chains of the perfluorinated alkyl moiety (instant claim 4); or wherein the ratio between dummy structures and polyproline helix is 3:1 or greater than 3:1 (instant claim 9).
Regarding claims 1 (in part), 3, 4, 8 (in part) and 9, Wong et al. teach aluminum coated glass slides provide a novel glycan array platform having increased sensitivity of fluorescent-based assay methods (Abstract, lines 1-3). Wong et al. teach an array of carbohydrates immobilized on an aluminum-coated transparent solid substrate including poly-fluorophosphonated aluminum coated glass slides such as a polytetrafluoroethylene (PTFE)-like aluminum-coated transparent solid substrate, wherein the array comprises plurality of carbohydrates immobilized at discrete locations on a surface of a PTFE-like aluminum coated transparent solid substrate, wherein the array is suitable for: (a) performing mass spectroscopic characterization of the immobilized carbohydrates without matrix, (b) performing analysis of binding reactions between the carbohydrates and molecules suspected of specifically binding the carbohydrates including fluorescent assessment of sugar-protein binding, and (c) identification and study of enzymes with different efficiency and specificity (paragraphs [0003]; and [0011]). Wong et al. teach that the carbohydrates can be immobilized by a non-covalent bond (interpreted as dummy structures; and non-covalent interaction through perfluorinated alkyl moiety, claim 8) (paragraph [0015]). Wong et al. teach that the carbohydrates can be polyfluorinated with a –CnF2n+1 (n            
                ≥
            
        4) tail (interpreting the polyfluorinated tail as a connecting structure containing a perfluorinated alkyl with more than 3 carbons, claims 1 and 4) (paragraph [0016]). Wong et al. teach that prior to aminosilane grafting (interpreted as a dummy structure) of the mannose derivative was microarrayed onto the substrate surface (interpreted as a perfluorinated alky moiety connected to the aminosilane coating structure, claim 4) (paragraph [0121], lines 6-9). Wong et al. teach that the interaction between ConA and mannose becomes weak when the density of mannose on the substrate surface is about 100Å; and analyzing each manually spotted sample measured six times with 500 shots per measurement (interpreting 100Å as 10 nm, thus encompassing fixed distances of 4.5 nm or less, claim 6) (paragraphs [0124]-[0125], lines 1-6). Wong et al. teach that to prepare the PTFE-like ACG slides, triethoxysilane 1 and phosphonic acid derivative 3 were synthesized and used for reaction with the oxidized aluminum surface (interpreted as dummy structures), wherein the aluminum oxide surface was functionalized to amino groups using compound 1 (Fig. 14) as a grafting reagent; and that in the second step, amide bond formation took place between NHS activated polyfluoro hydrocarbon compound 2 (Fig. 14) and the amino group on the surface of the slide, such that pure compound 3 as 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadeca-fluorodecylphosphonic acid (HDFDPA) of ACG surface grafted compound 3 is illustrated in Figure 28A (interpreted as a surface coating structure comprising a fluorous coating structure; dummy structures; two or more ligands; an alkyl moiety having more than 3 carbons; and at least two chains connected to the coating structure, claims 2-4) (paragraphs carbohydrate binding assay on the array by contacting the array with a carbohydrate-binding protein (also interpreting protein molecules as dummy structures), wherein detection of specific binding at one or more discrete locations on the array is indicative of the array being suitable for performing analysis of binding reactions between carbohydrates and molecules suspected of specifically binding the carbohydrates (interpreted as dummy structures; and encompassing a ratio of dummy structures to polyproline helix structures is 3:1 or greater than 3:1, claim 9) (paragraph [0060]). Wong et al. teach that sugars are reversibly bonded via a poly-fluorinated tail to an ACG slide, such that various mass spectrometry experiments can be performed (interpreting the polyfluorinated tail as a connecting structure) (paragraph [0105]; and Figure 15).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of producing arrays to identify the presence or absence of binding reactions as exemplified by Wong et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify and/or replace the polyproline backbone comprising one or more carbohydrate molecules including glycopeptides comprising a plurality of PEG units to enable introduction of desired functionalities and to facilitate immobilization of the glycopeptide to a surface as disclosed by Lee et al. to include arrays of 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Lee teaches a polyproline backbone with one or more azido group is substituted with the same carbohydrate molecules, such that Lee fails to disclose “wherein the connecting structure containing a perfluorinated alkyl moiety is different from the at least two ligands” as recited in claim 1 (Applicant Remarks, pg. 12, first full paragraph); and (b) Wong does not teach that the polyfluorinated carbohydrate is bonded to the polyproline backbone, such that a person skilled in the art would not be motivated to combine the polyproline backbone bonding with the carbohydrate of Lee and the aluminum-coated transparent solid substrate immobilized with the polyfluorinated carbohydrate of Wong to achieve the present application (Applicant Remarks, pg. 13, first partial paragraph).
Regarding (a), it is noted that instant claim 1 is very broadly recited such that no specific substrate; plurality of detecting regions; coating structure on the top surface of the structure; plurality of polyproline helix structures; repeating helical arrangement; directions; angles; proline monomers; non-covalent interactions; connecting structures; the number, identity and/or location of the ligands on the monomers or in the plurality of helical structures; the monomer spacing, the fixed distance, and/or the MPEP 2145(IV) indicates that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ assertion that Lee fails to disclose “wherein the connecting structure containing a perfluorinated alkyl moiety is different from the at least two ligands” as recited in claim 1, is not found persuasive. Lee et al. teach a glycopeptide comprising a polyproline backbone including a polyproline type II (PII) helix, and one or more carbohydrate molecules, wherein the one or more carbohydrate molecules can be selected from monosaccharides, oligosaccharides, and polysaccharides, and wherein the polyproline backbone provides conformational stability to the glycopeptide that allows for the precise orientation of functional groups at desired sites along a rigid backbone (interpreted as polyproline helix structure; and at least two ligands); that the incorporation of ligands such as Azp into polyproline stabilizes its PPII helix conformation, and enables the polyproline to be efficiently functionalized; that the carbohydrate molecules can be attached at pre-determined positions along the polyproline backbone, such that the carbohydrate molecules can be attached at equal distances from each other along the polyproline backbone or along the same face of the polyproline backbone, where carbohydrate positioning improves the binding affinity of the glycopeptide to its target molecules (interpreted as a polyproline helix structures; encompassing at least two ligands; and fixed distances); and that the glycopeptide can further comprise one or more polyethylene glycol (PEG) units at the end of the polyproline backbone, wherein incorporation of one or more PEG units enables introduction of the desired functionalities to facilitate conjugation of one or more reporter molecules to the PEG-glycopeptide complex, or to facilitate immobilization of the glycopeptide to a surface, such that biotinylation can also facilitate labeling of the glycopeptide with an enzyme reporter of a fluorescent probe (interpreting PEG units as connecting structures; and streptavidin-coated plates as a coated substrate). Wong et al. teach aluminum-coated glass slides provide a novel glycan array platform having increased sensitivity of fluorescent-based assay methods (interpreted as a coated substrate); that sugars are reversibly bonded via a poly-fluorinated tail to an ACG slide, such that various mass spectrometry experiments can be performed; that an array of carbohydrates is immobilized on an aluminum-coated transparent solid substrate including poly-fluorophosphonated aluminum coated glass slides such as a polytetrafluoro-ethylene (PTFE)-like aluminum-coated transparent solid substrate (interpreted as a connecting structure containing perfluorinated alkyl moiety), wherein the array comprises plurality of carbohydrates immobilized at discrete locations on a surface of a PTFE-like aluminum coated transparent solid substrate, wherein the array is suitable for: (a) performing mass spectroscopic characterization of the immobilized carbohydrates without matrix, (b) performing analysis of binding reactions between the carbohydrates and molecules suspected of specifically binding the carbohydrates including fluorescent assessment of sugar-protein binding, and (c) identification and study of enzymes with different efficiency and specificity; and that the aluminum oxide surface was functionalized to amino groups using compound 1 (Fig. 14) as a grafting reagent; and that in the second step, amide bond formation took place between NHS activated polyfluoro hydrocarbon compound 2 (Fig. 14) (interpreted as a connecting structure on the  coating structure containing a perfluorinated alkyl moiety); and the amino group on the surface of the slide, such that pure compound 3, 3,3,4,4,5,5,6,6, 7,7,8 8,9,9,10,10,10-heptadecafluorodecylphosphonic acid (HDFDPA) of ACG surface grafted compound 3 is illustrated in Figure 28A (interpreted as a connecting structure containing a perfluorinated alkyl moiety). The Examiner notes that, by their nature, the polyproline backbone that comprises one or more carbohydrate molecules selected from monosaccharides, disaccharides, oligosaccharides, and polysaccharides (interpreted as ligands) and/or different functional groups (interpreted as ligands) disclosed by Lee et al are different from the perfluorinated tails including a –CnF2n+1 tail (interpreted as a connecting structure) attached to different carbohydrates and used to non-covalently immobilize the different carbohydrates onto an aluminum-coated glass slide coated that has been treated with HDFDPA (interpreted as connecting structures) as exemplified by Wong et al. Thus, the combined references of Lee et al. and Wong et al. clearly teach that the ligands (different carbohydrates or functional groups) and the connecting structures (perfluorinated tail and/or coating) are different. 
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicants’ argument; as well as, the teachings of the cited references. MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicants’ assertion that Wong does not teach that the polyfluorinated carbohydrate is bonded to the polyproline backbone, such that a person skilled in the art would not be motivated to combine the polyproline backbone bonding with the carbohydrate of Lee and the aluminum-coated transparent solid substrate immobilized with the polyfluorinated carbohydrate of Wong to achieve the present application, is not found persuasive. The Examiner notes that the rejection is based on the combined references of Lee et al. and Wong et al. Thus, Lee et al. teach a glycopeptide comprising a polyproline backbone and one or more carbohydrate molecules, such that wherein the polyproline backbone provides conformational stability to the glycopeptide; that the polyproline backbone has a 3-fold repeating units of the polyproline type II (PII) helix allows for the precise orientation of functional groups at desired sites along a rigid backbone; that the carbohydrate molecules can be attached at pre-determined positions along the polyproline backbone including at equal distances from each other along the polyproline backbone or along the same face of the polyproline backbone, such that the pre-determined positioning of the carbohydrate molecules along the polyproline backbone improves the binding affinity of the glycopeptide to its target molecules. Wong et al. teach aluminum-coated glass slides provide a novel glycan array platform having increased sensitivity of fluorescent-based assay methods; that sugars are reversibly bonded via a poly-fluorinated tail to an ACG slide, such that various mass spectrometry experiments can be performed; that an array of carbohydrates is immobilized on an aluminum-coated transparent solid substrate including poly-fluorophosphonated aluminum coated glass slides, wherein the array is suitable for: (a) performing mass spectroscopic characterization of the immobilized carbohydrates without matrix, (b) performing analysis of binding reactions between the carbohydrates and molecules suspected of specifically binding the carbohydrates including fluorescent assessment of sugar-protein binding, and (c) identification and study of enzymes with different efficiency and specificity. The Office has provided motivation for modifying or replacing the polyproline backbone and one or more carbohydrate molecules (ligands) comprising PEG units that bind streptavidin-coated surfaces as disclosed by Lee et al. to include arrays of carbohydrates comprising a polyfluorinated tail on a polyfluorinated coated substrate including aluminum-coated glass slides as taught by Wong et al. with a reasonable expectation of success in creating high-throughput carbohydrate microarrays for the identification and study of enzymes with different efficiencies and specificities of binding to glycopeptides; in creating glycan microarrays having increased sensitivity, conformational stability, and precise orientation of functional groups at desired sites; in modulating and controlling the binding affinity of carbohydrate molecules to targets; and/or in analyzing carbohydrate binding and/or enzymatic cleavage by mass spectrometry without the use of a matrix. Thus, a person skilled in the art would be motivated to combine the glycopeptide comprising a polyproline backbone comprising one or more carbohydrates as taught by Lee with the carbohydrates comprising -CnF2n+1  polyfluorinated tail immobilized on a polyfluorinated-coated substrate including an aluminum-coated glass slides as taught by Wong et al. to, for example, create a high-throughput assay, to increase the sensitivity and efficiency of fluorescent-based assay methods and/or to increase the binding affinity of carbohydrates to target molecules. Thus, the claims remain rejected for the reasons of record.




Regarding claims 1 (in part), 6, 7 and 8 (in part), Lee et al. teach a glycopeptide comprising a polyproline backbone and one or more carbohydrate molecules (interpreted as polyproline; and at least two ligands, claim 1) (Abstract). Lee et al. teach a glycopeptides comprising a polyproline backbone and one or more carbohydrate molecules, wherein the polyproline backbone provides conformational stability to the glycopeptide (interpreted as a ligands), and has a 3-fold repeating units of the polyproline type II (PII) helix (interpreted as a plurality of polyproline helix structures; and aligned in a first, second and third direction, and not adjacent to one another) that allows for the precise orientation of functional groups at desired sites along a rigid backbone (interpreted as at least two ligands), wherein the polyproline backbone can comprise (4R)-azidoproline (Azp) (interpreted as at least two ligands), wherein incorporation of Azp into polyproline stabilizes its PPII helix conformation via an azido gauche effect, and enables the polyproline to be efficiently functionalized by Cu(I)-catalyzed coupling reaction with alkyne (click reaction) (interpreted as at least two ligands) without affecting its PPII conformation (interpreted as a plurality of polyproline helix structures; aligned in a first, second and third direction; at least two ligands; and not adjacent to one another, claims 1 and 5) (paragraphs [0006]-[0007]). Lee et al. teach that the carbohydrate molecules can be attached at pre-determined positions along the polyproline backbone (interpreted as at least two ligands), such that the carbohydrate molecules can be attached at equal distances from each other along the polyproline backbone (interpreted as fixed distances), or along the same face of the polyproline backbone, wherein the pre-determined positioning of the carbohydrate molecules along the polyproline backbone improves the binding affinity of the glycopeptide to its target molecules (interpreted as at least two ligands; at a fixed distances; targets as dummy structures; and covalent bonding, claims 1, 7 and 8) (paragraph [0008]). Lee et al. teach in Example 4, ELISA to evaluate the ability of glycopeptides to interact with protein receptors, wherein glycopeptides at a constant  immobilized on streptavidin-coated 96-well plates (interpreted as a coated structure on a substrate, detecting regions, and connected to the coating through a connecting structure) followed by treating with various concentrations of nerve growth factor (NGF) into the solution as a mimic of the GAG-extracellular protein interactions on a cell surface (interpreted as a plurality of polyproline structures; detecting regions; proline monomers; connected to the coating structure located on the substrate; and connected to the coating structure through a connecting structure, claim 1) (paragraph [0153], lines 1-9). Lee et al. teach that the polyproline backbone has the general structure of formula (I) below:

    PNG
    media_image1.png
    205
    391
    media_image1.png
    Greyscale

(interpreted as a fixed distance of claim 6, claim 6) (paragraph [0037]), wherein a polyproline helix structure has a fixed distance of about 0.3 nm as evidenced by Wang et al. (Figure 2B). Lee et al. teach that the glycopeptide can further comprise one or more polyethylene glycol (PEG) units at the end of the polyproline backbone, wherein incorporation of one or more PEG units enables introduction of the desired functionalities to facilitate conjugation of one or more reporter molecules to the PEG-glycopeptide complex, or to facilitate immobilization of the glycopeptide to a surface, such that PEG can be biotin-conjugated to facilitate immobilization of the glycopeptide to a surface, such as for immobilizing the glycopeptide onto streptavidin-coated plates in ELISA analysis, or onto streptavidin-coated chips for surface plasmon resonance (interpreted as SPR), wherein biotinylation can also facilitate labeling of the glycopeptide such as with an enzyme reporter or a fluorescent probe for use as an in vivo diagnostic reagent (also interpreting biotin-conjugated PEG units as connecting structures; streptavidin coated plates or beads as coated substrate, claims 1 and 8) (paragraph [0046], lines 1-7). Lee et al. teach that the one or more carbohydrate molecules can be selected from monosaccharides include, but are not limited to, -D-Glucose, -D-galactose, [3-D-mannose, -L-fucose, N-acetyl-galactosamine, N-acetyl glucosamine, N-acetylneuraminic acid, xylose, or the like; while exemplary disaccharides include, but are not limited to, sucrose, lactulose, lactose, maltose, trehalose, cellobiose chondroitin sulfate, heparin, heparin sulfate, dermatan sulfate, hyaluronan, keratan sulfate, or the like; polysaccharides such as cellulose, chitin, starch, glycogen, pectin, callose or laminarin, chrysolaminarin, xylan, arabinoxylan, mannan, fucoidan and galactomannan (interpreted as different ligands, claim 1) (paragraph [0044]). 
Lee et al. do not specifically exemplify a connecting structure containing a perfluorinated alkyl moiety (instant claims 1 and 8, in part); or more than 3 carbons (instant claim 3); or wherein the polyproline helix structures contain at least two chains of the perfluorinated alkyl moiety (instant claim 4); or wherein the ratio between dummy structures and polyproline helix is 3:1 or greater than 3:1 (instant claim 9).
Regarding claims 1 (in part), 3, 4, 8 (in part) and 9, Northen et al. teach a method of detecting the activities of a plurality of enzymes in a multiplexed assay, wherein the method comprises incubating a sample with substrates for the plurality of enzymes to obtain reaction products; analyzing the reaction products by nanostructure-initiator mass spectrometry (NIMS); and detecting activities of the plurality of enzymes in the sample by identifying the ratio of substrate-to-reaction product ions in a mass spectrum (paragraph [0006]). Northen et al. teach that the substrate interacts with the NIMS chip surface via fluorous-phase interactions (interpreted as non-covalent interactions, claim 8) (paragraph [0012]). Northen et al. teach that the NIMS chip surface is coated with bis(heptadeca-fluoro-1,1,2,2-tetrahydrodecyl)tetramethyl-disiloxane (interpreted as a perfluorinated alkyl moiety having more than 3 carbons; coating, claims 2-4) (paragraph [0017]). Northen et al. teach in Figure 1, a schematic illustration showing the detection of enzymatic activity, wherein glycohydrolase activity in a sample is identified by a multiplex glycan array (interpreted as carbohydrates) (paragraph [0018], lines 1-4; and Figure 1). Northen et al. teach in Figure 2 that various exemplary substrates contain a sugar head group coupled to a perfluorinated heptadecafluoro-1,1,2,2,-tetrahydrodecyl (F17) tag or a bis(tridecafluoro-1,1,2,2-tetrahydrooctyldimethylsiloxy)-methylchloro-silane (F26) tag, wherein the fluorous tag of a substrate analog can be separated from the substrate head group by a linker, which can be a 2-carbon to 20-carbon group (interpreted as a non-covalent interaction through a perfluorinated alkyl moiety; and , claim 8) (paragraphs [0047]; and [0019]). Northen et al. teach that the ratio of substrate-to-reaction product ions (interpreting substrates as dummy structures) in the mass spectrum can be analyzed to determine the activity of one or more enzymes of the plurality of enzymes in the sample, and thus determine the presence of one or more enzymes of interest in a sample (paragraph [0031], lines 7-11). Northen et al. teach that glycan substrate analogs are used for the analysis of glycohydrolase or glycotransferase activities, wherein enzymatic reactions using amphiphilic substrates can be carried out in tubes or microtiter plates and the reaction product (interpreted as dummy structures) is spotted onto a nanostructured, liquid-coated mass spectrometry chip surface and analyzed by NIMS in a standard MALDI-TOF mass spectrometer, wherein after enzymatic cleavage, samples can be spotted directly onto the NIMS surface without any further sample preparation steps, even if they include crude environmental extracts with visible particles (interpreted as dummy structures; and encompassing a ratio of 3:1 or greater, claim 9) (paragraphs [0032]; and [0065], lines 20-23).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing and detecting the activities of a plurality of enzymes in a sample as exemplified by Northen et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the polyproline backbone comprising one or more carbohydrate molecules including glycopeptides comprising a plurality of PEG units to enable introduction of desired functionalities and to facilitate immobilization of the 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Northen teaches that the glycans comprising polyfluorinated tags that can be immobilized to a perfluorinated coating such as on a NIMS chip surface, such that Northern does not teach that the polyfluorinated glycan is bonded to the polyproline backbone and, thus, a person skill in the art would not be motivated to combine the polyproline backbone bonding with the carbohydrate of Lee and the NIMS chip surface, such that the combined references fail to disclose “wherein the connecting structure containing a perfluorinated alkyl moiety is different from the at least two ligands” as recited in amended claim 1 (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments including the teachings of Lee et al., the broadness of instant claim 1, that none of the references has to teach each and every limitation of the claims, and MPEP 2144(I) regarding the rationale to modify or combine the prior art. As an initial matter, the Examiner is unclear as to why Applicant believes that one of skill in the art would not be motivated to combine the teachings of Lee et al. Applicants’ assertion that Northern does not teach that the polyfluorinated glycan is bonded to the polyproline backbone and, thus, a person skill in the art would not be motivated to combine the polyproline backbone bonding with the carbohydrate of Lee and the NIMS chip surface, is not found persuasive. The Examiner contends that one of ordinary skill in the art would be motivated to combine the teachings of the prior art references. As previously noted, the Office has provided motivation for modifying the polyproline backbone comprising one or more carbohydrate molecules as disclosed by Lee et al. to include the glycans comprising perfluorinated tags comprising carbon linkers that can be immobilized to a perfluorinated coating such as on a NIMS chip surface for the high-throughput detection of enzymatic activity as taught by Northen et al. with a reasonable expectation of success in creating multiplex glycan microarrays comprising carbohydrate molecules attached to the array through a polyproline backbone; in creating multiplex glycan arrays having conformational stability and precise orientation of functional groups at desired sites; in identifying the activity of various enzymes for different glycan substrates including in crude biological and/or environmental samples; and/or in analyzing carbohydrate binding and/or enzymatic cleavage of glycan substrates by mass spectrometry. Applicants’ assertion that the combined references fail to disclose “wherein the connecting structure containing a perfluorinated alkyl moiety is different from the at least two ligands” as recited in amended claim 1, is not found persuasive. Lee et al. clearly teach glycopeptides comprising polyproline backbone comprising one or more carbohydrates (ligands) selected from monosaccharides, disaccharides, oligosaccharides, and polysaccharides, while Northen et al. teach oligosaccharides and polysaccharides comprising perfluorinated alkyl tags (connecting structures) that can be immobilized to a perfluorinated coating (connecting structures). Clearly, the structure of the perfluorinated alkyl tags and/or coatings are different from the structure of the at least two ligands. Thus, the claims remain rejected for the reasons of record.

Conclusion
Claims 1, 3, 4 and 6-9 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639